Citation Nr: 1736542	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  05-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1981 to December 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied service connection for a right knee condition (listed as a right knee condition).  

In August 2008, the Board denied service connection for a right knee disability (listed as a right knee disorder).  

The Veteran then appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the parties (the Veteran and the VA Secretary) filed a Joint Motion for Remand (Joint Motion) which requested that the Board's decision be vacated and remanded.  A December 2009 Court Order granted the motion.  

In May 2010 and March 2011 the Board remanded this appeal for further development.  

In June 2012, the Board denied service connection for a right knee disability (listed as a right knee disorder, claimed as residuals of a right strain).  

The Veteran then appealed the Board's June 2012 decision to the Court.  In December 2012, the parties (the Veteran and the VA Secretary) filed a Joint Motion for Remand (Joint Motion) which requested that the Board's decision be vacated and remanded.  A December 2012 Court Order granted the motion.  

In June 2013, the Board again denied service connection for a right knee disability (listed as a right knee disorder, claimed as residuals of a right knee strain).  

The Veteran again appealed the Board's June 2013 decision to the Court.  In June 2014, the parties (the Veteran and the VA Secretary) filed a Joint Motion for Remand (Joint Motion) which requested that the Board's decision be vacated and remanded.  A June 2014 Court Order granted the motion.  In October 2014 and June 2016 the Board remanded this appeal for further development.  

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in June 2016, partly to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right knee disability.  The examiner was to identify all current disabilities associated with the Veteran's right knee, and for each disability diagnosed, the examiner was to provide an opinion whether it was at least as likely as not (a 50 percent or greater probability) that any such disability was related to the Veteran's active service.  Additionally, in providing the requested opinions, the examiner was to address the medical and lay evidence of record, including the Veteran's lay statements; his prior medical history; a January 2013 lay statement from his mother; and a March 2011 lay statement from his brother.  

The June 2016 Board remand also indicated that, as the Veteran was incarcerated, the RO should consult with prison officials in order to determine whether it was feasible for the Veteran to attend a VA examination or have it conducted at the prison.  If neither was possible, the Board indicated that the RO should request that a medical professional at the correctional facility perform the examination.  Additionally, the Board indicated that if the Veteran remained incarcerated and a medical profession was unwilling or unable to perform the examination, the RO was to arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner so as to provide an etiological opinion.  

Pursuant to the Board's June 2016 remand, there is an August 2016 notation in the record that as the Veteran was transferred to another facility, a VA Form 21-2507, Request for Physical Examination, would be sent to another VA facility.  

The Board notes that there is another August 2016 notation in the record that the RO spoke with a person (R. L.) at the Davis Correctional Center and that the Social Security Administration (SSA) number on the VA Form 21-2507, Request for Physical Examination, did not match the SSA number for the Veteran at that facility.  Additionally, there is a further August 2016 notation that the Veteran's SSA number was later confirmed.  The Board observes that there are September 2016 notations in the record that show that the RO tried to contact the Davis Correctional Facility on multiple occasions, and that on one occasion, the line was busy; that on another occasion, R. L., was out of the office that week; that on a third occasion, the line was busy again; that on a fourth occasion, a voicemail was left for R. L., and that on a fifth occasion, there was no answer.  

The Board notes that the RO apparently took no further action in terms of developing the Veteran's claim.  The Board observes that the June 2016 Board remand specifically indicated that if that if the Veteran remained incarcerated, and a medical profession was unwilling or unable to perform the examination, the RO was to arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner so as to provide an etiological opinion.  The Board observes that no such action was taken as requested pursuant to the June 2016 Board remand.  

The Board further notes that in a June 2017 statement, the Veteran's attorney indicated that the Veteran had recently been relocated to the Cimarron Correctional Facility in Oklahoma.  

The Board observes that the Court has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the June 2016 Board remand has not been accomplished, the Board has no choice but to again remand the Veteran's claim to schedule him for a VA examination and/or obtain a VA medical opinion.  

Prior to an examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right knee problems since June 2013.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed right knee disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed right knee disability.  The claims file must be reviewed by the examiner.  The examiner must diagnose all current right knee disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right knee disabilities are related to and/or had their onset during his period of service.  

If the Veteran remains incarcerated and it is not possible to afford him a VA examination, the RO should contact the correctional facility and request that an examiner at the correctional facility perform the above examination.  The RO should arrange for the Veteran's claims file to be reviewed by that examiner.  After his or her review, the physician should opine as to whether it is at least as likely as not that any currently diagnosed right knee disabilities are related to and/or had their onset during the Veteran's period of service.  

If the Veteran remains incarcerated and an examiner at the correctional facility is unwilling or unable to perform the above examination, the RO should arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner.  After his or her review, the examiner should opine as to whether it is at least as likely as not that any currently diagnosed right knee disabilities, are related to and/or had their onset during his period of service.  

The examiner, VA or non-VA at the correctional facility, must specifically acknowledge and discuss the Veteran's treatment for right knee strain during service in October 1981, the notation that his right knee was swollen, with secondary strain, pursuant to his November 1981 objective separation examination report, and his reports of right knee problems during service and since service.  The examiner must also specifically discuss the January 2013 lay statement from the Veteran's mother and the March 2011 lay statement from his brother which both indicate that the Veteran returned from his period of service on crutches.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

